Case 1:19-cr-00401-BLW Document 2 Filed 12/11/19 Page 1 of1

UNITED STATES DISTRICT COURT
DISTRICT OF IDAHO

UNITED STATES OF AMERICA WARRANT FOR ARREST
V.
MICHAL ALAN MOORE 1:19-cr-00401-BLW

Q3A139 32

To: The United States Marshal
and any Authorized United States Officer

MQ) ‘3S1048

 

 

 

 

 

 

 

 

a fe
YOU ARE HEREBY COMMANDED to arrest MICHAL ALAN MOORE aritt bring
&) . oO
forthwith to the nearest magistrate judge to answer an INDICTMENT charging with the below
listed violation.
18 U.S.C. § 1708 THEFT OF MAIL
18 U.S.C. § 1708 POSSESSION OF STOLEN MAIL
United States Courts
District of Idaho
ISSUED
Crystal Hall
on Dec 11, 2019 2:15 pm
Crystal Hall, Deputy Clerk December 11, 2019
Name and Title of Issuing Officer Date
RETURN
1 wea JAWI4 ,
This warrant was received and executed with the arrest of the above-name
individual at ;
4 x al c ' g A
Subject daken unto cusladu on Dune Conty IS by Owner County SO [ustis
A -Al-30H0 Darin Soloman
Signature of Arresting Officer Date of Arrest

 

Name & Title of Arresting Officer
